                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LONTEX CORPORATION                        Civil Action No. 2:18-cv-05623-MMB

                    Plaintiff,

        v.

NIKE, INC.,

                    Defendant.


               LONTEX’S OPPOSITION TO NIKE’S MOTION FOR SANCTIONS




109060122v11
                                               TABLE OF CONTENTS

                                                                                                                               Page

I.      RELEVANT BACKGROUND ......................................................................................... 2
        A.        The Court Authorized the Parties to Seek Out Additional Witnesses ................... 2
        B.        The five witnesses and declarations Lontex obtained in May through
                  informal discovery ................................................................................................. 3
        C.        The June 25 Letters Sent After Conversations with Jason Daffner, Esq. .............. 5
II.     LEGAL STANDARD ...................................................................................................... 10
III.    ARGUMENT ................................................................................................................... 11
        A.        There is No Basis to Seek Sanctions for the Declarations of Peduzzi,
                  Cunningham, Smith, Leo and Kozak ................................................................... 11
        B.        No Sanctionable Conduct Occurred with the June 25 Letters ............................. 14
                  1.         The Letters with Trial Subpoenas and Proposed Declarations in
                             Word Format Were Not “Sham,” And Did Not “Serve an Improper
                             Purpose” or Cause “Undue Burden” ........................................................ 14
                  2.         Nike Has Not Been Prejudiced by the June 25 Letters ............................ 19
                  3.         No trainers receiving the June 25 Letters (including the 3 that have
                             provided declarations) should have their testimony excluded ................. 21
        C.        The Other Requested Sanctions Should Also Be Denied .................................... 23
        D.        Nike’s Request for Attorneys’ Fees and Costs Should be Denied....................... 24
IV.     CONCLUSIONS.............................................................................................................. 26




                                                                -i-
109060122v11
                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

Chambers v. NASCO,
   501 U.S. 32 (1991) ...................................................................................................................10

Charles v. Wade,
   665 F.2d 661 (5th Cir. 1982) ...................................................................................................17

Coleman-Hill v. Governor Mifflin Sch. Dist.,
   271 F.R.D. 549 (E.D. Pa. 2010) ...................................................................................11, 23, 25

Harker v. Maryland,
   800 F.2d 437 (4th Cir. 1986) ...................................................................................................12

Interpace Corp. v. Lapp, Inc.,
    721 F.2d 460 (3d Cir. 1983)...............................................................................................13, 23

Martin v. Brown,
  63 F.3d 1252 (3d Cir. 1995).....................................................................................................25

Melore v. Great Lakes Dredge & Dock Co.,
   1996 U.S. Dist. LEXIS 14003 (E.D. Penn. Sept. 20, 1996) ....................................................18

Revander v. Denman,
   No. 00 Civ. 1810 (RJH), 2004 WL 97693 (S.D.N.Y. Jan. 21, 2004) ......................................16

U.S. Info. Sys. v. IBEW, Local Union No. 164,
   2011 U.S. Dist. LEXIS 123682 (D.N.J. Oct. 25, 2011)...........................................................25

Other Authorities

FRCP 30 ...................................................................................................................................17, 18

FRCP 30(a)(2) ..........................................................................................................................17, 18

FRCP 45 ................................................................................................................................. passim

FRCP 45(a)(4) ................................................................................................................................10

FRCP 45(d)(1) ...............................................................................................................................10




109060122v11
        Nike seeks sanctions for Lontex’s alleged misconduct. There was no misconduct. Lontex

simply carried out the Court’s March 13 authorization for parties to seek out and disclose

additional witnesses.

        First, Nike asks the Court to impose sanctions for five witness declarations that Lontex

obtained in May 2020, including excluding the five witnesses. But no trial subpoenas were

proposed, issued to or even discussed with these five witnesses, who are former athletic trainers

for the Philadelphia Eagles, Baltimore Ravens, Minnesota Twins, and Florida Marlins. The

voluntary witnesses and their declarations were timely disclosed to Nike on June 30, 2020.

        Second, Nike asks the Court to impose sanctions for letters sent to a set of MLB and NFL

trainers beginning June 25, 2020 (“June 25 Letters”). Each letter attached a proposed declaration

and a trial subpoena. The letters were proper and sent only after repeated collaboration with the

general counsel for an organization of which many were members, Jason Daffner, Esq. of

PFATS. The June 25 Letters were not inaccurate or intended to coerce trainers and had no such

effect. Trainers could ignore the letters altogether, refuse to sign the declaration, indicate

objection to providing any testimony, or refuse to voluntarily accept service of the attached trial

subpoena, at which point Lontex would need to ultimately decide whom to serve with trial

subpoenas from their local district to obtain local trial depositions. Based on the influence of

Nike on these trainers, most of the trainers who received the June 25 Letters overwhelmingly

chose not to voluntarily cooperate with Lontex. Contrary to Nike’s claims of duress, the three

declarations returned to Lontex show the opposite.

        Even if Nike succeeded in suggesting any improper conduct (which it has not), the

sanctions requested are inappropriate. Nike failed to cite the Third Circuit factors for exclusion

sanctions, and does not meet them. There is no bad faith warranting serious sanctions such as

fees and costs, and this good faith dispute does not warrant a pre-approval process for future



109060122v11
subpoenas. As Lontex voluntarily provided a list of letter recipients, relief aimed toward such

disclosure is moot. And, Nike’s claim that fairness requires Lontex to produce all

communications with potential witnesses fails, especially when considering that Nike ignored

every inquiry about such a reciprocal exchange.

        Thus, Lontex respectfully requests Nike’s Motion be denied.

I.      RELEVANT BACKGROUND

        A.      The Court Authorized the Parties to Seek Out Additional Witnesses

        This dispute arises out of Nike’s request that the parties be allowed to contact potential

witnesses and supplement the parties’ disclosures to identify additional trial witnesses. At the

March 13, 2020 hearing on outstanding discovery issues, the Court ruled on the “issue about

customer interviews.” Transcript 7:5-6 [ECF 158]. The Court explained: “I’m not going to put

any restrictions on that. And, that [referring to contacting potential witnesses] applies in every

case. In this case, it will apply starting today until the trial is over. In some cases, you have

witnesses who you didn’t know about and come in at the last minute. And there’s nothing new

about that. So I’m not prepared to make any drastic rules prohibiting you from finding

witnesses.” Id. 13:15-21.

        During the March 13, 2020, counsel for Lontex emphasized that such a ruling could put

“every single one of [Lontex’s] customers” in a position of being contacted by Nike, but the

issue was decided, and both parties were given the green light to contact Lontex’s customers to

identify potential trial witnesses. Id. 17:3-5.

        In addition to the customers contacted by Nike in the months prior to the March 13

hearing, Lontex had just obtained evidence from eight more customers who had used SWEAT IT

OUT products and added those potential trial witnesses to its initial disclosures just before the

hearing. The Court continued: “But you may – you may find more witnesses the day before trial.


                                                  -2-
109060122v11
You may have a very good reason why you didn’t find them beforehand. And I may allow that.

So we’re still in discovery. I’m not going to prohibit them from adding witnesses. I’m not going

to prohibit either one of you from adding witnesses.” Id. 14.

        In the days after the hearing, COVID-19 quarantines went into full gear, but counsel for

both sides searched out additional witnesses based on the Court’s ruling.

        In a May 1, 2020 email, counsel for Lontex responded to Nike’s demand that Lontex

make a one-sided production of litigation communications with third parties and expressed

willingness to consider a reciprocal exchange. See Declaration of Ben L. Wagner in Support of

Opposition (“Wagner”), ¶ 6 Ex. 1 at pp. 2-3. On May 12, 2020, counsel for Lontex advised

Nike’s counsel that Lontex had learned of Nike’s detailed communications with potential

witnesses, and asked whether Nike took the position that Lontex should disclose such

communications while Nike “may contact third parties about this litigation without producing

those communications.” Id. For 3 months, Nike avoided the topic and produced nothing.

        B.     The five witnesses and declarations Lontex obtained in May through
               informal discovery

        On April 8, 2020, Keith Dugger—longtime head trainer for the Colorado Rockies—

executed a declaration providing his knowledge of Lontex’s use of COOL COMPRESSION.

Wagner, Ex. 2. This testimony was consistent with the conversation Mr. Dugger had with

counsel for Lontex on March 10, a conversation whose substance was relayed to Nike’s counsel

on a meet and confer call just moments later. Wagner ¶ 4.

        Over a month later, in a span of just more than a week starting May 20, 2020, five more

trainers executed declarations. Miller Ex. 11. Each trainer had been a trainer for one or more

NFL and MLB professional teams since before Lontex had adopted the COOL COMPRESSION

mark in 2018, including the Philadelphia Eagles, Baltimore Ravens, Minnesota Twins, and



                                              -3-
109060122v11
Florida Marlins. Id. The three MLB trainers were members of PBATS, the leading trainer’s

organization for trainers of professional baseball teams, since prior to Lontex’s adoption of

COOL COMPRESSION. Id. at Kozak, Leo, Cunningham. Similarly, the two NFL trainers were

a member of PFATS, the leading trainer’s organization for trainers of professional football

teams, since prior to Plaintiff’s adoption of COOL COMPRESSION. Id. at Smith and Peduzzi.

These five trainers were no longer with any MLB and NFL teams, having left their employ

variously from 2016 to 2019. Id.

        These five declarations were provided voluntarily by the declarants. Wagner ¶ 8. Lontex

spoke to each about their relevant knowledge before draft declarations were sent in Word format

for review and editing, and each was advised multiple times about the importance of accuracy.

Decl. of Efraim Nathan in Support of Opposition (“Nathan Decl.”) ¶ 3. The vast majority of the

declarants in fact did have revisions to the draft declarations. Wagner ¶ 8. Only then did the

declarants sign and return final declarations. Id. Contrary to Nike’s suggestion, the notion of a

trial subpoena (or any discovery device) was not raised with any of these declarants, and none

were provided with trial subpoenas. Wagner ¶ 8.

        The declarations provide sworn testimony consistently attesting to a number of facts:1

        1.       Plaintiff’s SWEAT IT OUT garments are effective at rehabilitation, exercise and

recovery, and the trainers consistently had their pro team players use them;

        2.       Since at least 2008, Mr. Nathan consistently presented the SWEAT IT OUT

garments’      COOL       COMPRESSION             stretch    technology      under     the    name      “COOL

COMPRESSION” at the annual PBATS and PFATS conference (respectively), at in-person

interactions, at spring training and training-room visits (for MLB trainers), and on phone calls;

1
 Mr. Dugger’s declaration covers somewhat less subject matter than the others, but does not contradict them. For
example, his referenced time period for Lontex’s use of the COOL COMPRESSION mark is “since at least prior to
2010” rather than “since at least 2008” and does not speak to trade channels or beliefs pertaining to confusion.


                                                      -4-
109060122v11
        3.     Over this same time period, the SWEAT IT OUT garments have consistently had

“COOL COMPRESSION” on the inside care label, with each declaring to the accuracy of a

representative “COOL COMPRESSION” inside care label;

        4.     The relevant personnel at the trainer’s team regularly saw, held and discussed

amongst themselves their team players’ Nike and SWEAT IT OUT garments;

        5.     Upon review of examples of Nike catalog, Nike.com and retailer “use of ‘COOL

COMPRESSION’ in the product name for its compression tops and bottoms, each trainer

believed “that Nike is using Lontex’s COOL COMPRESSION technology in these compression

garments.” Declaration of Marc E. Miller re Motion for Sanctions (“Miller”), Ex. 11, p. 3.

        On June 30, 2020, Lontex and Nike made a voluntary exchange of all declarations, and

Lontex provided all six of these declarations. Wagner ¶ 9. Lontex had already provided the

contact information for Keith Dugger on March 11, 2020, and Nike’s exchange included a

subsequent declaration it had obtained from Mr. Dugger. Id. ¶¶ 5, 10, Ex. 3; Miller, Ex. 4, p. 5.

For the remaining declarants exchanged on June 30, Lontex provided their known phone

numbers on July 2, 2020 (Lontex did not have known current physical addresses). Wagner ¶ 9.

        C.     The June 25 Letters Sent After Conversations with Jason Daffner, Esq.

        With sworn testimony from multiple witnesses validating Lontex’s course of conduct for

its SWEAT IT OUT garments with COOL COMPRESSION technology, Lontex sought to

identify other potential trial witnesses who had trained during the relevant time frame for pro

teams and were members of their respective PBATS and PFATS organizations.

        As discussed at the March 13 hearing, Lontex’s March 11 amended disclosures included

a number of trainers for MLB and NFL teams that had provided pictures of inside care labels on

SWEAT IT OUT compression garments prominently displaying the COOL COMPRESSION

trademark. Miller, Ex. 4. The trainers provided these pictures to Lontex voluntarily, without any


                                              -5-
109060122v11
compulsion, and at the time Mr. Nathan found the trainers to be quite cooperative and friendly.

Nathan Decl. ¶ 4. As a byproduct of Lontex requesting further details from these trainers about

the label images they had provided, Mr. Nathan received a call from Jason Daffner, Esq., an

attorney who explained he was the general counsel for PFATS. Nathan Decl. ¶ 5.

        Counsel for Lontex promptly called and spoke with Mr. Daffner on April 15, 2020.

During this call, Mr. Daffner explained that the trainers were open to finding a way to coordinate

the process of providing information relevant to this lawsuit. Wagner ¶ 10. He reiterated that the

trainers were very appreciative of SWEAT IT OUT’s longstanding involvement with PFATS and

regarded Mr. Nathan highly. Id. Mr. Daffner voiced his understanding that if Lontex were

seeking documentary evidence in the form of garment pictures, this would require involving the

teams themselves rather than the individual trainers, since that would require going “into the

locker room.” Id. Mr. Wagner explained that this was not the case, and what Lontex wanted for

this litigation was to confirm the details that each trainer had in their own head – their percipient

knowledge. Id. Counsel for Lontex discussed with Mr. Daffner potential means of minimizing

burdens on trainers, and Lontex’s counsel reiterated that the goal with each trainer was to make

the process of providing the details of what they knew as easy of a method as possible. Id. ¶ 11.

        Counsel for Lontex explained to Mr. Daffner that an MLB trainer (Keith Dugger) had

provided a sworn declaration concerning the same details which Lontex was seeking from other

trainers and proposed the concept of a customizable form declaration that Mr. Daffner, as general

counsel for PFATS, could circulate to trainers. Wagner ¶ 11. The two discussed such concept

further over the next week. Id.

        But ultimately, by the beginning of May, Mr. Daffner advised that he had consulted

further with PFATS leadership and that Lontex should obtain testimony from each individual

team trainer directly. Wagner ¶ 12. Mr. Daffner again reiterated that the trainers very much liked


                                                -6-
109060122v11
and appreciated Mr. Nathan, but that a coordinated process was not practical and that each

trainer should be contacted and information sought on an individual basis. Wagner ¶ 13. Mr.

Daffner also said that—even if it was just percipient knowledge of the individual that was

sought—some may find the need to run details by their team counsel first, before providing a

declaration or other form of testimony. Id. He advised counsel for Lontex to include a subpoena

in contacting the trainers. Id. ¶ 12.

        Lontex then proceeded to follow Mr. Daffner’s instruction. Lontex’s co-counsel Mr.

Wagner and Mr. Schwartz discussed next steps in light of Eastern District of Pennsylvania

practice and Mr. Daffner’s direction, and prepared a draft form cover letter to trainers and trial

subpoena to accompany a proposed declaration. Wagner ¶ 14.

        Identifying the trainers who were potential trial witnesses was no easy task. These trainer

groups were groups that Lontex had been presenting to and working with since the early 2000s

and were incredibly valuable to its business. Nathan Decl. ¶ 6. Lontex sought to minimize

burden. Thus, Lontex limited itself to teams that repeatedly purchased SWEAT IT OUT

garments, which teams were parsed out from the sortable spreadsheet of all Lontex sales which

had been produced to Nike on January 23, 2020. Wagner ¶ 15. Lontex limited itself to the

trainers on those teams who were with those teams for at least some of the years during which

those purchases were made. Id. This parsing was done painstakingly with the aid of researching

PFATS and PBATS’ publicly-accessible online directories. Id.

        Notably, neither party had a shortage of such information. Lontex had produced many of

its lists of PFATS and PBATS trainers in its early second production in this case, which included

contact information for each individual trainer. Wagner ¶ 16. Lontex’s July 2, 2019 interrogatory

responses identified athletic teams and industry associations as examples of its channels of trade,

including athletic trainers associated with athletic teams, and explained that its advertising,


                                               -7-
109060122v11
marketing and promotional activities of the COOL COMPRESSION brand included “direct

meetings” with these people. Id. ¶ 17. It was the topic of multiple depositions, and both Lontex

and Nike had Mr. Nathan’s repeated deposition testimony that pro team trainers were key

purchasers of Lontex’s product. E.g. Wagner ¶ 18 Ex. 4 503:10-16, 504:5-15. Lontex’s March 11

initial disclosures listed a set of eight PBATS and PFATS trainers. Miller Ex. 4. Mr. Nathan’s

March 12 deposition went into detail about his regular interactions with PBATS and PFATS

trainers and their teams’ history of purchases. Wagner Ex. 6 pp. 911-912, 915-918, 920, 962-963

(PBATS), 954-955, 998-999 (PFATS).

        Every effort was made to minimize the burden on these potential trial witnesses. With its

researched subset of potential additional trial witnesses, Lontex’s counsel sent this subset of 63

trainers the June 25 Letters. Wagner ¶ 22, Ex. 7; ¶ 29, Ex. 11. The June 25 letters accurately

identified the case details and advised of the then-current November 2, 2020 trial pool date and

included a trial subpoena with a request to voluntarily accept service. Wagner ¶ 22; Ex. 7. The

June 25 letters were sent 4 months before the trial date, averting any sense of crisis and allowing

for any necessary accommodations to play out. Wagner ¶ 23.

        Each June 25 letter then went on to explain that every effort was being made to “make

this as easy of a process as possible.” Each letter explained Lontex could “arrange to take a

video recorded trial deposition (likely by Zoom) at a location within 100 miles of where you

live/work sometime before November 2, 2020.” Wagner ¶ 22; Ex. 7.

        Also, greatly minimizing potential burden on the potential trial witness, for each trainer a

customized declaration had been drafted using the details from the sworn declarations already

provided by 4 MLB trainers and 2 NFL trainers, the trainer’s bio, and Lontex’s January 23, 2020

sales spreadsheet. Wagner ¶ 21. Each letter attached a draft declaration for that trainer in Word

format, and explained the declaration was “based on what we understand about your knowledge


                                                -8-
109060122v11
of the relevant facts,” and that if the trainer was “willing to sign this declaration (with whatever

modifications you would like to make the declaration complete and accurate)” then there was a

“chance that you will not be needed as a trial witness.” Id. ¶ 22 & Ex. 7.

        On June 30, 2020, PFATS’ general counsel, Mr. Daffner, called counsel for Lontex.

Wagner ¶ 24. Mr. Daffner explained that he had been provided a number of these letters, and it

appeared that another attempt to coordinate trainers might be underway. Id.

                                               REDACTED




                      Miller Ex. 10, p. 3.

        Also that day, just prior to Mr. Daffner’s PFATS trainer conference call, Mr. Daffner

spoke with counsel for Lontex. Wagner ¶ 24. Mr. Daffner stated he wanted to make sure that he

understood the proposed process. Id. He suggested that the deposition route might actually be the

most efficient method since Nike might have questions to ask, too. Id. Counsel for Lontex

suggested that if each trainer settled on a declaration stating the facts as they knew them, if trial

went forward and trial depositions ultimately were necessary, Lontex envisioned them being

incredibly efficient and short using a remote Zoom deposition platform in light of COVID-19 for

convenience and timing of the witnesses. Id.

                                               REDACTED


                   (Miller Ex. 10), it at no time before filing this Motion for Sanctions requested

such basic list from Lontex. Wagner ¶ 25.

        None of the trainers receiving letters from June 25, 2020 onward have felt pressured.


                                                -9-
109060122v11
Prior to the June 25 Letters, Lontex readily obtained voluntary declarations from five trainers no

longer with their Nike-sponsored organizations. In contrast, for the active trainers who received

the June 25 Letters, Lontex has been virtually shut down in obtaining testimony from these

potential trial witnesses, demonstrating Nike’s influence on the MLB and NFL, not surprising

given that Nike is an exclusive sponsor of both organizations.

        The reasons are varied but the net effect is consistent. One trainer spoke with Mr. Nathan

by phone on July 16, 2020, explaining that everything said in the draft declaration was 100% true

but that he did not have the authority to sign it and would lose his job if he did. Nathan Decl.,

¶ 7. Another trainer returned a signed declaration that crossed out everything potentially

damaging to Nike’s legal position in this case. Wagner ¶ 26; Ex. 8. Eight team counsel have

contacted counsel for Lontex, without one resulting declaration and only one indicating a

potential willingness to accept service of subpoena. Wagner ¶ 27.            REDACTED
                                         Miller, Ex. 10.

        As of this filing, Lontex received three signed trainer declaration in response to all of the

June 25 letters, one retaining most content from the draft declaration, one with a large section of

the draft declaration omitted, and one mostly crossed-out declaration. Wagner ¶ 28; Exs.8-10.

II.     LEGAL STANDARD

        Nike stylized this as a motion for sanctions. In framing the Court’s authority, Nike’s

statement of legal standards deals exclusively with asserted misuses of FRCP 45 subpoena

power, absent a single general reference to Chambers v. NASCO, 501 U.S. 32, 44-46 (1991).

        The Federal Rules of Civil Procedure require that Lontex “take reasonable steps to avoid

imposing undue burden or expense on a person subject to the subpoena.” FRCP 45(d)(1).

Contrary to Nike’s claims that it should have received advance notice of the trial subpoenas, no

document request was included, so these subpoenas did not require prior notice. FRCP 45(a)(4).


                                               - 10 -
109060122v11
        And, even if Lontex should have given Nike notice or if Lontex should have issued the

subpoenas from the Courts in the Districts where the potential trial witnesses resided, “[m]ere

violations” of a discovery obligation are generally addressed through things like admonishments

or the like. Coleman-Hill v. Governor Mifflin Sch. Dist., 271 F.R.D. 549, 552 (E.D. Pa. 2010).

More “severe” sanctions such as attorneys’ fees only may be imposed for parties acting “in bad

faith, vexatiously, wantonly or for oppressive purposes.” Id.

        And “the exclusion of critical evidence is an ‘extreme’ sanction, not normally to be

imposed absent a showing of willful deception or 'flagrant disregard' of a court order by the

proponent of the evidence.” Id. quoting Quinn v. Consol. Freightways, 283 F.3d 572, 576 (3d

Cir. 2002). At least four factors “must” be considered for exclusion sanctions: “(1) the prejudice

or surprise of the party against whom the excluded evidence would have been admitted; (2) the

ability of the party to cure that prejudice; (3) the extent to which allowing the evidence would

disrupt the orderly and efficient trial of the case or other cases in the court; and (4) bad faith or

willfulness in failing to comply with a court order or discovery obligation.” Id. quoting Nicholas

v. Pa. State Univ., 227 F.3d 133, 148 (3d Cir. 2000). “Courts should also consider the importance

of the excluded evidence in making its decision.” Id. citing Quinn, 283 F.3d at 577.

III.    ARGUMENT

        A.     There is No Basis to Seek Sanctions for the Declarations of Peduzzi,
               Cunningham, Smith, Leo and Kozak

        Lontex did nothing wrong in locating the five additional witnesses Peduzzi, Cunningham,

Smith, Leo and Kozak, obtaining their voluntary sworn declarations in May with no use or

suggestion of trial subpoenas, and disclosing these witnesses and their declarations on the agreed

June 30 exchange date. And, no factors warrant excluding these witnesses and their testimony.

        Nike’s Motion for Sanctions is based on an alleged misuse of FRCP 45 subpoena power.




                                               - 11 -
109060122v11
See Mtn. §2. But such concerns are irrelevant to these five declarations. No proposed trial

subpoena was provided or suggested, and the declarations were entirely voluntary. Wagner ¶ 8.

        Lontex acted appropriately in seeking out these additional witnesses, obtaining their

declarations and exchanging their identities and declarations with Nike on June 30. Lontex

followed the Court’s March 13 directive that both sides may search out and identify additional

witnesses. Such directive contained no restriction on obtaining declarations prior to adding the

witnesses to a party’s disclosed witness list, and this process was followed by both parties in

obtaining and exchanging customer declarations on June 30.2

        While Nike has shown no legally-mandated process for obtaining witness declarations,

Lontex’s process was reasonable and appropriate. Lontex contacted these five individuals in the

second half of May 2020 to inquire as to their relevant percipient knowledge and, having

confirmed that knowledge, obtained declarations of the relevant facts. That attorneys participated

in the drafting of the declarations is nothing shocking, and in fact Nike utilized a form

declaration of its own with largely standardized content for multiple trainer declarations,

including two trainer declarations Nike sought in May and June.3

        Such memorializing of witness testimony in declarations does not “taint” such witness,

(Mtn. 21), but rather amply frames the declarant’s relevant testimony for Nike. All were advised

multiple times how important accuracy was to their declarations, and the majority of these

witnesses further edited their declarations before signing. Wagner ¶ 8; Nathan ¶ 8. Regardless,

concerns over witness influence go to weight or credibility, not outright refusal to admit

testimony. Cf. Harker v. Maryland, 800 F.2d 437, 442 (4th Cir. 1986) (even in a situation with


2
  Nike exchanged May 29 and June 8 declarations from individuals at Alert Services and School Health Services,
customers of Lontex that neither party had included in their initial disclosures.
3
  The draft declaration Nike counsel provided to trainer Rick Fcasni shares 11 nearly-verbatim paragraphs (out of 15
total) with the separate declaration that Nike obtained from trainer Keith Dugger. See Wagner Ex. 3 & Nathan Ex. 1
at (Paragraphs 1-5, 8, and 12-16).


                                                      - 12 -
109060122v11
something a bizarre as prior use of hypnosis with a witness with its “possibility of

suggestiveness,” such prior use of hypnosis on a witness goes to the weight to be given his

testimony rather than its admissibility”).

        With these considerations in mind, unsurprisingly, the factors required for a sanction

involving exclusion overwhelmingly disfavor Nike’s motion: (1) Nike has no prejudice or

surprise at trial (or summary judgment) because the declarations were given many months before

either, (2) any prejudice Nike perceives is appropriately addressed through challenges to the

weight of witness testimony rather than its exclusion, (3) the five declarants will not disrupt

orderly trial as no trial details have yet been arrived at and trial is still months away, and (4) there

was no violation of a court order or discovery obligation by Lontex. And, exclusion of critical

testimony is highly disfavored – these witnesses’ proffered testimony go to many of the key

Lapp trademark infringement factors (e.g. mark strength, continuous use, overlapping channels,

and confusion). See Interpace Corp. v. Lapp, Inc., 721 F.2d 460, 463 (3d Cir. 1983).

        The Court’s reasoning in refusing Nike’s request to exclude 8 trainer witnesses disclosed

just prior to the March 13 hearing applies equally here: “But you may – you may find more

witnesses the day before trial. You may have a very good reason why you didn’t find them

beforehand. And I may allow that. So we’re still in discovery. I’m not going to prohibit them

from adding witnesses. I’m not going to prohibit either one of you from adding witnesses.”

2020-03-13 Transcript 14:16-17 [ECF 158] .

        In sum, these five declarations were obtained by doing exactly what the Court authorized

at the March 13, 2020 hearing – contacting customers to identify those with relevant percipient

knowledge that could serve as potential trial witnesses. The testimony of these witnesses has

been supplied far in advance to Nike. No sanctionable conduct has occurred, and the sanctions

request pertaining to these five witnesses should be denied.


                                                 - 13 -
109060122v11
        B.     No Sanctionable Conduct Occurred with the June 25 Letters

               1.      The Letters with Trial Subpoenas and Proposed Declarations in Word
                       Format Were Not “Sham,” And Did Not “Serve an Improper Purpose” or
                       Cause “Undue Burden”

                       a.      The letters did not coerce and deceive trainers into signing
                               declarations.

        Nike claims the letters were designed to “coerce” trainers to sign “factually inconsistent”

declarations, given the choice to sign the declaration as-written or “appear at trial.” Mtn. 15, 17.

The June 25 Letters do nothing of the sort.

        The actual trainer reactions to the June 25 letters undermine any claim of coercion or

duress. If such allegation were reality, Lontex would have received a stack of signed declarations

back. Instead, from 63 letters Lontex received only three declarations, two of which had been

substantially edited. Wagner, ¶ 26, Ex. 8; ¶ 28, Exs. 9, 10. Instead of coercing trainers, eight

team counsel have contacted counsel for Lontex, without one resulting declaration and only one

indicating a potential willingness to accept service of subpoena. Wagner ¶ 27.

        Also undermining Nike’s claim of coercion is the fact that Lontex sent the June 25 letters

after an extended dialogue with counsel for the trainers’ association, and only when Mr. Daffner

directed that Lontex should reach out directly to each trainer to obtain the relevant information

and include a subpoena with the draft declarations. Wagner ¶ 12. The June 25 letters were sent

under the understanding that the trainers wanted to be cooperative in providing relevant

information, and simply need the right process to do so.

        Adding to these critical details, a fair reading of the brief six-paragraph letter shows it is

just as straightforward, logical and accurate as it was intended:

        First, the letter correctly identifies the case and the scheduling order’s then trial pool

date, sticking to the facts and not varied hypotheticals. Wagner, Ex. 7.




                                                - 14 -
109060122v11
        Second, the letter explains Lontex’s understanding that the trainer has relevant

information. Lontex’s understanding were based on carefully researching that each trainer’s

station for the relevant years, a station that had allowed six other trainers to previously declare to

relevant facts. Wagner, Ex. 7.

        Third, the letter identified an attached trial subpoena and accurately conveyed the

trainer’s options with respect to the request to voluntarily accept service or the potential service

of the subpoena. Wagner, Ex. 7. Providing the trial subpoenas far in advance of trial was

advisable to avoid last-minute procedural problems for trial and crises for trainers.

        Fourth, the letter explains the trainer’s full control over the process and did not “deceive”

trainers to believe that during COVID-19 “they would be hailed to court in Philadelphia on

November 2, 2020.” Mtn. 19. The letter contains an entire paragraph explaining “you live and

work more than 100 miles from Philadelphia” and thus at the trainer’s election “we can arrange

to take a video recorded trial deposition (likely by Zoom) at a location within 100 miles of

where you live/work sometime before November 2, 2020.” Wagner, Ex. 7. When counsel for

Lontex and Mr. Daffner spoke just before Mr. Daffner’s call with PFATS trainers, counsel for

Lontex again reiterated these details about a simple remote Zoom testimony on any date the

trainers selected. Wagner ¶ 24.

        Fifth, the letter explained the option of providing a declaration. The option of a

declaration was discussed with Mr. Daffner repeatedly well before the letters were ever sent.

Wagner ¶ 11. As discussed later, the proposed declarations were consistent with substantial

evidence adduced to-date, albeit this substantial evidence is at odds with Nike’s litigation

narrative. See infra p. 19. And Lontex carefully selected trainers with stations that naturally

made them witness to the broad relevant facts. Wagner ¶ 15.

        The letters aren’t written to deceive or coerce trainers and absolutely had no such effect.


                                                - 15 -
109060122v11
                       b.     Proposing trial depositions was proper and consistent with the
                              Court’s March 13 Order

        Nike suggests that proposing trial depositions was improper because the Court had only

“allowed for the possibility of trial depositions for [the] limited purposes of authenticating

certain Lontex products labels.” Mtn. 15-16.

        Not so. Rather, the topic of trial subpoenas may have arisen in the context of

authenticating customer images, but in no way did Lontex or the Court purport to limit trial

depositions to only this one topic. 2020-03-13 Transcript 62:12-63:18 [ECF 158]. To the

contrary, after explaining to Nike’s counsel the usefulness of trial depositions, the Court stated

its intention that at some point it would “enter an order” requiring both parties to identify by

name and title “witnesses who may be called as trial witnesses” and, if they were unwilling to

come to Philadelphia, that the party “seek to take a trial deposition.” Id. 65:20-66:5.

        Nor can Nike’s out of circuit Revander case be squared with the March 13, 2020 hearing.

Mtn. 15. Nike cites Revander v. Denman, No. 00 Civ. 1810 (RJH), 2004 WL 97693, at *1

(S.D.N.Y. Jan. 21, 2004) for the proposition that “had Lontex wished to rely on their testimony,

it should have issued Fed. R. Civ. P. 45 deposition subpoenas during the discovery period.” The

idea that all potential witnesses must be deposed during the discovery period rather than

obtaining declarations and/or serving trial subpoenas is fundamentally inconsistent with this

Court’s recognition that trial depositions “conserve energy and conserve expenses and so forth

until you know that a trial is ready.” 2020-03-13 Transcript 66:20-23 [ECF 158].

        Thus, comporting with Rule 45’s instruction to avoid “undue burden or expense,” the

June 25 letters appropriately suggested the burden-avoiding convenience of trial depositions.




                                               - 16 -
109060122v11
                           c.       Rule 30’s deposition limits do not undermine Lontex’s good faith
                                    in proposing trial depositions4

         Nike asserts that Lontex ignored the presumptive 10-deposition limit of FRCP 30 by

proposing trial depositions. Mtn. 19-20. This argument fails on multiple fronts.

         First, Lontex was free to propose this alternative to having witnesses appear in person,

and Nike cites no case law that the mere offer of an efficient trial deposition in lieu of live trial

testimony itself constitutes a violation on any numerical deposition limit. No deposition

subpoena had been issued. And, no trial depositions have been scheduled. Wagner ¶ 28.

         Second, and importantly, Nike’s position that each proposed trial deposition should be

treated as an actual discovery deposition is inconsistent with the March 13, 2020 Hearing. As of

that hearing, Nike already had taken its 10 discovery depositions, while Lontex had (and still

has) multiple depositions left before reaching 10 depositions. Wagner ¶ 3. Yet, Nike requested

the right to depose the 8 newly-identified trainers who had produced garment labels, without any

mention of the numerical limit. 2020-03-13 Transcript 66:10-12 [ECF 158] Similarly, Lontex,

Nike and the Court each discussed trial depositions of such trainers, again without either party

raising the numerical limit of 10 discovery depositions found in FRCP 30. Id. at 63-66.

         Clearly not all depositions including trial depositions go toward the Rule 30(a)(2) limit

on discovery depositions, and trial depositions accomplish the different purpose of that party’s

right “to present his witnesses,” so discovery limits have “no bearing on [that] need, or his right,

to have the jury hear [such] testimony.” See Charles v. Wade, 665 F.2d 661, 664 (5th Cir. 1982)

(discovery deadline was not basis for denying trial deposition; “the distinction is a valid one”).


4
  Nike also contends the subpoenas were issued from the wrong Court. Mtn. 19-20. The issue is far from clear. This
Court is the Court with a general practice in favor of trial depositions and responsible for managing the efficiency of
trial. Trial testimony in which remote presentation is a potential (given COVID-19) implicates multiple locations.
However, for any later trial subpoenas actually served for trial witnesses to testify at their remote locations, Lontex
is more than willing to issue them from the witness’s home district as counsel for Lontex explained to multiple team
counsel. Wagner Decl. ¶ 27.


                                                        - 17 -
109060122v11
        While Nike cites to Melore v. Great Lakes Dredge & Dock Co., 1996 U.S. Dist. LEXIS

14003, *9 (E.D. Penn. Sept. 20, 1996) for the proposition that Rule 30(a)’s numerical deposition

limits do not distinguish between discovery depositions and trial depositions. But, quite the

opposite of Nike’s assertion, the case interpreted Rule 30 so as to reject the notion that trial

depositions could not be used at trial in lieu of testimony – hardly a ruling in favor of using Rule

30(a)(2)’s numerical limit to restrict trial testimony, simply because that testimony is recorded in

the form of a trial deposition.

        Third, Nike’s fundamental misunderstanding is that Lontex was somehow trying to

strong-arm unwilling witnesses and designed a letter with attachments that had this effect. To the

contrary, Lontex’s understanding as confirmed by Mr. Daffner was that the trainers were

amenable to providing testimony and simply needed the right mechanism to do so. Wagner ¶ 14;

Nathan ¶¶ 5, 8]. Providing the draft declarations (in Word format based on sworn testimony of

trainers in the same station as the potential witnesses) and trial subpoenas (noting likely

availability of a Zoom trial deposition) provided the trainers two convenient mechanisms to

voluntarily do so.                                    REDACTED
                                                                             . Miller, Ex. 10.

        Thus, including trial subpoenas and advising of the convenience of a trial deposition “at a

location within 100 miles of where you live/work sometime before November 2, 2020” was a

proper, reasonable, and appropriate proposal made in a good faith effort to avoid undue burden

and expense to these potential witnesses.

                       d.         These are not “surprise” last-minute trial witnesses

        Trial is not here, nor is the discovery cutoff. It is not a “surprise” or “last minute” to have

more witnesses added. Mtn. at 16 quoting 2020-03-13 Hearing at 64:25-65:3. But Nike persists

in claiming Lontex “never disclosed” these individuals, asking: “How can that be?” Mtn. 16-17.


                                                  - 18 -
109060122v11
        The simple answer is that Lontex provided its full customer sales list since 2006 to Nike,

and these trainer names and contacts are littered across them. Wagner ¶ 22. Lontex provided

Nike with its full lists of PBATS and PFATS trainers and contacts early on, and emphasized the

role of such trainer organizations both in its interrogatory responses and in depositions. Id. ¶ 16.

        Prior to March 13, 2020, for business relationship reasons, Lontex pursued a strategy of

minimal customer contact, and fought to have Nike honor this same limit. Wagner ¶ 3. But as of

the March 13 hearing, the Court lifted all restrictions on customer contacts and instructed both

parties that they were free to continue seeking out additional witnesses. ECF 158 at 13:15-21.

Thus, Lontex changed course and sought out a broader set of potential trial witnesses.

        Thus, after contacting former team trainers who freely provided declarations, Lontex’s

counsel completed the arduous work product of comparing PBATS and PFATS biographical

information against the records of sales to teams contained in the sales spreadsheet produced to

Nike, to identify a subset of trainers that had been both in a position to observe Mr. Nathan’s

annual conference presentations and also to have had sufficiently regular contact with their

team’s SWEAT IT OUT and NIKE garments over the year so as to have personal knowledge of

the relevant facts. Wagner ¶ 15. Nike’s counsel was free to do the same thing, but did not.

                2.       Nike Has Not Been Prejudiced by the June 25 Letters

        Nike fails to demonstrate any improper conduct by virtue of Lontex’s June 25 Letters, let

alone sanctionable conduct. But beyond this, each of Nike’s claims of prejudice also fail:

        First, Nike claims the June 25 Letter recipients have been tainted by misleading and

suggestive declarations that go way too far. Not so. The draft declarations enclosed with the June

25 Letters track the sworn declarations of multiple NFL and MLB trainers in the same stations as

the letter recipients.




                                               - 19 -
109060122v11
        Second, Nike claims it is highly prejudicial that these trainers received draft declarations

stating facts inconsistent with evidence Nike intends to rely upon, namely evidence of Lontex’s

written materials which it believes casts doubt on the extensiveness of Mr. Nathan’s oral use of

“COOL COMPRESSION.” Mtn. 20. But Lontex has a host of direct evidence of just such

longstanding extensive oral use. Six uncoerced uninterested, unrelated, uninterested declarants

corroborate it. And while Nike questions it, Mr. Nathan has provided the logical explanation for

this dichotomy: While the COOL COMPRESSION mark works particularly well in Lontex’s

business for face-to-face meetings (“like a movie”), certain print materials lend themselves

particularly well to descriptive phrases like “TRUE COMPRESSION.” Wagner, Ex. 4 at 504:5-

18; Ex. 6 at 966:11-967:17. 5                                        REDACTED




                                        Miller, Ex. 10. Instead, Mr. Daffner suggested it advisable to

respond “with a revised declaration,” the same suggestion made in the June 25 Letter for any

potential witness who wanted to make such changes to the draft declaration. Id.

        Third, Nike claims prejudice from not knowing “the identity” of the trainers receiving the

June 25 Letter. To cure any such potential prejudice, which Nike had not previously raised,

Lontex produced a list of all trainers receiving the June 25 Letters, so this issue is moot. Wagner,

¶ 29, Ex. 11. Despite the list’s length, notably it has resulted in only a modest three declarations.

        Fourth, Nike claims prejudice by alleging Lontex “tainted the memories” of the June 25

Letter recipients by including a draft declaration with a proposed set of facts. As noted above,

Nike’s concerns of suggestibility will be tested through cross-examination and go to the

5
 Mr. Nathan further testified that Lontex stepped up its print use of COOL COMPRESSION in print after learning
Nike had flooded the market was a mitigation effort to gain back the “credibility” of its mark that Nike had taken.
Wagner ¶ 19 Ex. 5 at 88:12-89:20.


                                                       - 20 -
109060122v11
evidence’s weight and credibility, not admissibility. Such issues of credibility are routine and

present no unfair prejudice to Nike. Were Nike’s logic sound, then the mere use of a deposition

preparation session would prejudicially “taint” a deponent and require excluding their testimony.

           Finally, Nike argues prejudice from having been kept from such trainers before Lontex’s

June 25 letters. Lontex did no such thing. Nike has had the ability to speak with all PFATS and

PBATS trainers since March 13, given Mr. Nathan prominently emphasized their importance in

his depositions the day before the hearing. Wagner, Ex. 6. Lontex’s inclusion of 8 NFL and MLB

trainers in Lontex’s March 11 amended initial disclosures removed any doubt. Miller, ¶ 30, Ex.

7. Again, these trainers have largely ignored Lontex’s requests for voluntary cooperation, and

Nike has now been given a full list of recipients of the June 25 Letters, further undermining

Nike’s claim of prejudice. Wagner, ¶ 29, Ex. 11.

           Nike has failed to establish any valid form of prejudice, let alone sufficiently drastic

prejudice to suggest that a harsh exclusion order of the June 25 Letter recipients would be an

appropriately-tailored remedy. The three witnesses that have come from these Letters to-date are

a small and manageable number, and nothing Lontex did justifies excluding these witnesses.

                    3.      No trainers receiving the June 25 Letters (including the 3 that have
                            provided declarations) should have their testimony excluded

           In response to the June 25 Letters, Nike suggests an Order prohibiting Lontex from using

any of the documents, testimony, or declarations obtained from any “undisclosed” athletic

trainers, including but not limited to the 40 or more recipients of the June 25 Letters.6 Nike has

established no sanctionable conduct as to the June 25 Letters, but even assuming arguendo to the

contrary, none of the relevant factors support any such sanction:




6
    The May 2020 declarations obtained without any such letter are addressed in Section I.B.
                                                                                        __ above.


                                                        - 21 -
109060122v11
        No willful deception or flagrant disregard of court order: Lontex’s sending of the June 25

Letters was not willful deception or a flagrant disregard of a court order. The letters were sent at

the direct suggestion of the general counsel of one of the trainers’ associations to reach out to

each trainer directly, Lontex utilized declarations tracking sworn declarations already received

from trainers in the same station, and the letters sought relevant testimony through the least

intrusive means. Although Nike attempts to argue a violation of court orders, as shown above, no

court order was violated.

        No prejudice or severe prejudice: Nike’s “prejudice” is absent. The letters were

overwhelmingly ignored by recipients, resisted by those who did respond, and resulted in one

full declaration, another that omitted any testimony on the trainer’s confusion, and another even

more heavily crossed-out declaration. As set out in the previous section, there is no prejudice.

        No trial disruption: Trial is still many months out, and Nike brought this Motion with

plenty more time left in discovery. There has been no suggestion as to how the proposed

excluded testimony would disrupt the orderly and efficient trial of the case. And, the declarations

received provide the parties and Court with even more alternatives in streamlining pretrial

motion practice and the eventual trial.

        No bad faith or willful violation of order: Lontex has explained its conduct, and were the

Court to find any fault in such conduct, nothing rises to the level of a bad faith or willful

violation of a court order or discovery violation. This is an important case to Lontex – perhaps

the fight of its life – and it and its counsel have endeavored to operate well within the rules.

Lontex took a reasonable course of action to identify the subset of customers and relevant

customer contacts it wished to pursue as potential trial witnesses in light of the March 13, 2020

Order permitting as much. Lontex promptly agreed to Nike’s suggestion of exchanging

declarations, and quite frankly intended to produce its declarations anyhow. Wagner ¶ 9. Nike


                                               - 22 -
109060122v11
suggests that what it views as technical violations are something more than that, but they are not.

        The challenge testimony is crucially important: As noted above with respect to the five

May declarants, any witnesses identified through the June 25 Letters provide crucially important

testimony on many of this trademark case’s key Lapp factors. See above p. 13. This factor

weighs strongly against exclusion. Coleman-Hill, 271 F.R.D. at 552 citing Quinn, 283 F.3d at

577.

        The factors overwhelmingly weigh against exclusion of any trainer at this time.

        C.     The Other Requested Sanctions Should Also Be Denied

        First, Nike seeks an Order requiring Lontex to disclose the subpoenas it has issued. But

FRCP 45 requires no such disclosure for no-document subpoenas. Nevertheless, once such list

was requested in Nike’s Motion, Lontex voluntarily disclosed its list, which solely includes

certain PFATS and PBATS trainers. Wagner, ¶ 29, Ex. 11. Lontex made a similar disclosure to

PFATS’ attorney immediately upon request. Id. ¶ 25. Thus, this proposed sanction is moot.

        Second, Nike seeks an order requiring Lontex to “disclose and produce to the Court and

to NIKE any other subpoenas issued or documents, communications, testimony, declarations or

other discovery that Lontex has procured from any other parties and non-parties since March 13,

2020 to present.” To the extent Nike intends the request to include disclosure untethered to the

June 25 Letters, it is overbroad and has no tether to Nike’s complaints. As worded, it would

appear to include every business record or email of Lontex’s since March 13, 2020. It also would

include privileged communications. And since Lontex and Nike are the “parties” here, including

“discovery that Lontex has procured from any other parties and non-parties” makes no sense.

        This second sought remedy seems to be instead tethered to the disclosure of

communications, documents or declarations exchanged with potential fact witnesses, particularly

customers / trainers. However, Lontex repeatedly proposed the parties consider reciprocal


                                               - 23 -
109060122v11
exchange of all such communications, which Nike has outright ignored. Wagner ¶¶ 6, 7. Nike

had communications with at least Keith Dugger, Sean Fcasni, School Health, Alert Services, and

Craig Soon, not to mention any further communications it had with other trainers, customers or

potential witnesses. Id. ¶ 7 Nike produced none of its communications with these customer

witnesses, including the draft form declarations it sent to them. Thus, unless and until Nike

agrees to a level playing field where it will produce such documents from whichever Nike

representative has them, there is no basis to suggest such disclosure is appropriate or would

somehow cure prejudice unique to Nike.

        Third, Nike seeks relief in the event Lontex claims it has not conducted additional extra-

judicial discovery, but this is irrelevant as Lontex is not so claiming.

        Fourth, Nike seeks a prohibition on Lontex issuing further subpoenas without the Court’s

pre-clearance. This relief goes beyond FRCP 45, which requires no prior Court approval to issue

subpoenas. Nike has supported its request with no authority providing similar relief. To the

contrary, Nike points to a single series of subpoenas issued for a discrete purpose to PBATS and

PFATS trainers. Once Nike raised its concerns through this Motion, Lontex provided its list of

subpoenaed parties to Nike. Wagner ¶ 29. Had Nike been concerned with stopping Lontex’s

challenged conduct, it could have promptly advised Lontex, rather than taking weeks to prepare

this Motion in silence. Thus, Nike has suggested no repeat reasons for concern, nor basis to

impose special rules upon Lontex that Rule 45 does not impose. Even if the Court believes that

the June 25 Letters were somehow improper, this is not a one-strike-your-out situation.

        These other sanctions suggested by Nike should be denied.

        D.     Nike’s Request for Attorneys’ Fees and Costs Should be Denied

        Nike seeks an award of attorney’s fees and costs. The conduct here involves both parties

working to identify and secure testimony from Lontex’s customers consistent with the Court’s


                                                - 24 -
109060122v11
March 13 rulings. Such a “severe” sanction as fees and costs generally requires a party acting “in

bad faith, vexatiously, wantonly or for oppressive purposes.” Coleman-Hill, 271 F.R.D. 549, 552

(E.D. Pa. 2010). Such inherent power to impose fee sanctions should be invoked “sparingly and

under limited circumstances where misconduct is clear,” generally reserving it “‘for those cases

in which the conduct of a party or an attorney is egregious.’” U.S. Info. Sys. v. IBEW, Local

Union No. 164, 2011 U.S. Dist. LEXIS 123682, *3-4 (D.N.J. Oct. 25, 2011) citing Martin v.

Brown, 63 F.3d 1252, 1265 (3d Cir. 1995). Such sanction power warrants “restraint and caution.”

Id. quoting In re Prudential, 278 F.3d 175, 181 (3d Cir. 2002). Nothing of the sort attends

Lontex’s conduct here, as already addressed above.

        First, Lontex’s informal discovery of five trainers Peduzzi, Cunningham, Smith, Leo and

Kozak and identification of them along with the exchange of their declarations was done without

any suggestion of a trial subpoena and simply located additional witnesses as the Court

instructed both parties could at the March 13 hearing. That both parties proceeded to seek out

additional witnesses from Lontex’s disclosed customer list shows no bad faith, vexation, or

wanton discovery abuses.

        Second, Lontex’s June 25 letter was sent out after consulting with the attorney for one of

the trainer’s associations, Mr. Daffner, and the letters’ content and intent had no derogative

purpose. The sending of the June 25 Letter constituted no blatant violation of a court order, and

the trainers have suffered no undue burden by receipt of letters pursuing the convenient securing

of relevant trial testimony. And, Nike’s concern of prejudice are overstated and undermined by

how trainers actually responded to the letters.

        In no event should the small family company of Lontex seeking to vindicate its rights in

this very important case be paying Nike’s fees or costs for racing to file this Motion.




                                                  - 25 -
109060122v11
IV.      CONCLUSIONS

         For all of the foregoing reasons, Nike’s Motion for Sanctions should be denied.

Dated:         July 31, 2020                       TROUTMAN PEPPER HAMILTON
                                                   SANDERS LLP


                                                   By: /s/ Ben L. Wagner
                                                       Ben L. Wagner (CA SBN 243594)
                                                       ben.wagner@troutman.com
                                                       Admitted Pro Hac Vice
                                                       11682 El Camino Real, Suite 400
                                                       San Diego, CA 92130-2092
                                                       Telephone: 858.509.6000
                                                       Facsimile: 858.509.6040

                                                        Michael A. Schwartz (PA 60234)
                                                        TROUTMAN PEPPER HAMILTON
                                                        SANDERS LLP
                                                        3000 Two Logan Square
                                                        Eighteenth & Arch Streets
                                                        Philadelphia, PA 19103-2799


                                                        Attorneys for Plaintiff
                                                        LONTEX CORPORATION




                                               - 26 -
109060122v11
                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 31, 2020, a true and correct copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent via e-mail to all parties by operation of the court's electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court's CM/ECF System.



                                              /s/ Ben L. Wagner
                                              Ben L. Wagner




                                               - 27 -
109060122v11
